DETAILED ACTION
Status of the Application
The following is a Final Office Action. In response to Examiner's communication of August 6, 2021, Applicant, on September 27, 2021, amended claims 1 and 11. Claims 1-20 are now pending in this application and have been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Response to Amendment
Applicant's amendments are sufficient to overcome the 35 USC 112, second paragraph, rejections set forth in the previous action. Therefore, these rejections are withdrawn.
Applicant's amendments are sufficient to overcome the 35 USC 101 rejections set forth in the previous action. Therefore, these rejections are withdrawn.
Applicant's amendments are not sufficient to overcome the 35 USC 103 rejections set forth in the previous action. Therefore, these rejections are maintained below.


Response to Arguments - 35 USC § 101
Applicant’s arguments with respect to the 35 USC 101 rejections and amendments have been fully considered, and they are persuasive. Therefore, the 35 USC 101 rejections are withdrawn.

Examiner finds particularly persuasive Applicants reasons set forth in pages 14-16 of Applicant’s response dated September 27, 2021. Further, Examiner finds the claims implement a judicial exception with a particular machine or manufacture that is integral to the claim and recite meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment to transform the judicial exception into patent-eligible subject matter by reciting “using digitally programmed instructions in the computer system, generating one or more scripts based on, at least in part, the crop revenue value for each of the outcome-based values; transmitting, from the computer system to one or more agricultural implements of an agricultural machine, the one or more scripts to control an operating parameter of the one or more agricultural implements of the agricultural machine in performing agricultural tasks in the particular agricultural field,” as recited in claim 1, and similarly in claim 11. In view of the foregoing, Examiner finds that these and the other additional limitations integrate the recited abstract idea into a practical application.


Response to Arguments - 35 USC § 103
Applicant’s arguments with respect to the prior art rejections have been fully considered, but they are not persuasive.

Applicant argues that neither Ethington nor Xu describes, teaches or suggests "transmitting, from the computer system to one or more agricultural implements of an agricultural machine, the one or more scripts [generated using digitally programmed instructions in the computer system and based on the crop revenue value for each of the outcome-based values] to control an operating parameter of the one or more agricultural implements of the agricultural machine in performing agricultural tasks in the particular agricultural field,” as in claim 1, and similarly claim 11. Examiner respectfully disagrees.
Ethington discloses computer-executable instructions calculates a yield projection for a field region based on field definition and input data (i.e. generating scripts based on crop revenue value for the outcome-based values) and provides the yield projection to the user device (i.e. transmitting the scripts to control an operating parameter in performing agricultural tasks). [0007]. More specifically, agricultural intelligence computer system 150 calculates revenue estimates for each field based on expected, high, and low yield estimates (i.e. generating scripts based on crop revenue value for the outcome-based values) and provides the expected, high, low cases, and the revenue per acre to grower 110 via the user device ([0275]-[0276], fig. 31), and the revenue advisor module 426 in communication with the agricultural intelligence computer 150 displays 3405, 3410 expected, high, and low yield and 3415 revenue per acre based on revenue estimates in 3100 (i.e. transmitting from the computer system, the scripts to control an operating parameter in performing agricultural tasks). [0281]-[0282], fig. 33, 34.
Further, in Ethington, recommendation advisors, including the revenue advisor 426 that communicates and displays the expected, high, and low yield and revenue per acre discussed above, generate recommend agricultural activities 190 (i.e. generating scripts) to perform to maximize yield and/or revenue for particular fields (i.e. based on the crop revenue for each outcome-based value). [0073]. The agricultural intelligence computer system 150 generates a recommended agricultural activity 190 (i.e. generating scripts), comprising outputs from the revenue advisor 426 (i.e. based on the crop revenue for each outcome-based value) and includes suggestions on nitrogen, sales & marketing of crops, etc. (i.e. 
That is, by generating and calculating revenue and field estimates for each field based on expected, high, and low yield estimates, generating recommended agricultural activities to maximize yield and revenue by agricultural intelligence computer system 150 and outputting these revenue estimates, yield estimates, and recommended to a user device 112-114 Ethington discloses “generating” scripts based on the crop revenue value for the outcome-based values and “transmitting” from the computer system the scripts to control an operating parameter in performing agricultural tasks.
While Ethington, for the reasons set forth above discloses 
using digitally programmed instructions in the computer system, generating one or more scripts based on, at least in part, the crop revenue value for each of the outcome-based values;
transmitting, from the computer system …, the one or more scripts to control an operating parameter … in performing agricultural tasks in the particular agricultural field,

Ethington does not expressly require that the scripts necessarily transmitted “to one or more agricultural implements of an agricultural machine” to control an operating parameter “of the one or more agricultural implements of the agricultural machine” in performing agricultural tasks in the particular agricultural field. Nonetheless, these additional features of transmitting to and controlling the agricultural implements of the agricultural machine are expressly disclosed by the further teachings in Xu as follows.
Xu teaches script generation instructions 205 for generating scripts, including variable rate (VR) fertility scripts, field implements, such as planting, irrigation, etc. (i.e. generating scripts), to maximize yield or return on investment (i.e. based on outcome-based values), wherein functions include output of scripts to drive machinery (i.e. transmit the script to agricultural implements of an agricultural machine to control operating parameters of the implements of the machine) ([0062]), and the nitrogen graph user interface may include user input features, such as slider bars, to dynamically change the nitrogen planting and practices programs to optimize his nitrogen graph, and the user may then use his optimized nitrogen map and related nitrogen planting and practices programs (i.e. based on outcome-based values) to implement scripts, including variable rate (VR) fertility scripts (i.e. generating scripts). [0063].

Therefore, Xu teaches 
using digitally programmed instructions in the computer system, generating one or more scripts based on, at least in part, … outcome-based values;
transmitting, from the computer system to one or more agricultural implements of an agricultural machine, the one or more scripts to control an operating parameter of the one or more agricultural implements of the agricultural machine in performing agricultural tasks in the particular agricultural field.

Furthermore, though not expressly taught by Xu, as above, Ethington discloses generating scripts based on “the crop revenue value for each of the outcome-based values.”
One of skill in the art would look to Ethington and Xu because these references are directed to analogous fields of invention because they address the problem of utilizing data regarding an agricultural field to determine recommended field management practices. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Ethington with the aforementioned teachings of Xu in order to produce the added benefit of providing insight tools using on-farm data to enable the grower to seek improved outcomes and recommendations for sowing seeds in an agricultural field with insight into return on investment and yield-limiting factors. Abstract, [0031], [0066].
Thus, in view of the foregoing, despite Applicant’s assertions, the combined teachings of Ethington and Xu do indeed teach "transmitting, from the computer system to one or more agricultural implements of an agricultural machine, the one or more scripts [generated using digitally programmed instructions in the computer system and based on the crop revenue value for each of the outcome-based values] to control an operating parameter of the one or more agricultural implements of the agricultural machine in performing agricultural tasks in the particular agricultural field,” as in claim 1, and similarly claim 11.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9, 11, & 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ethington, et al. (US 20160078569 A1), hereinafter Ethington, in view of Xu, et al. (US 20170105335 A1), hereinafter Xu.
Regarding claim 1, Ethington discloses a computer system comprising ([0162]-[0168], fig. 3, 4): 
one or more processors; 
a digital electronic memory coupled to the one or more processors and storing instructions which, when executed by the one or more processors, cause performance of ([0162]-[0168], fig. 3, 4): 
receiving field data for a particular agricultural field ([0260], [0273]-[0274], fig. 6, 31, agricultural intelligence computer system retrieves field definition data including crop identifiers for field); 
generating a trial recommendation for the particular agricultural field, the trial recommendation comprising one or more management practices for the particular agricultural field ([0034], [0134], [0260]-[0262], fig. 6, the system determines on or more field activity options as recommendations based on the definition data based on a score, such action may be a) planting advisor, b) nitrogen application advisor, c) pest advisor, d) field health advisor module, e) harvest advisor, f) revenue advisor [0073], wherein the system recommends agricultural actions (or activities) to be performed relative to the fields being analyzed in order to maximize yield and/or revenue for the particular fields); 
… generating a plurality of outcome-based values for the particular agricultural field ([0273]-[0277], the revenue advisor, selects field 122 from plurality of fields 120 and retrieves 3102 ; 
generating and causing displaying a graphical user interface in a computer display device, the graphical user interface visually displaying each of the plurality of outcome-based values for the particular agricultural field, the graphical user interface also visually displaying a final bushel per acre … that is programmed to generate different values … of the final bushel per acre … ([0275]-[0277], agricultural intelligence computer system 150 calculates 3112 an expected yield, a high yield and a low yield to provide to grower 110, and the expected, high, and low yield estimates are provided to the grower 110 (shown in FIG. 1) via a user device (e.g., 114 shown in FIG. 1), calculates 3116 the revenue estimates for each field based on the expected, high, and low yield estimates from step 3112, and calculates 3120 the profit estimates for field 122 based on the expected, high, and low revenue estimates from step 3116); 
receiving user input selecting a particular value via the final bushel per acre … ([0275], agricultural intelligence computer system 150 compares the calculated expected yield with the expected yield entered by grower 110 (i.e. receiving user input), then agricultural intelligence computer system 150 adjusts the calculated expected yield based on the grower-provided expected yield) and, in response, computing a crop revenue value for each of the outcome-based values and based on the particular value ([0275]-[0276], the agricultural intelligence computer system 150 adjusts the calculated expected yield based on the grower-provided expected yield, wherein the ; 
causing displaying the crop revenue value for each of the outcome-based values in the graphical user interface ([0275]-[0276], agricultural intelligence computer system 150 calculates 3116 the revenue estimates for each field based on the expected, high, and low yield estimates from step 3112 and agricultural intelligence computer system 150 provides the expected, high, low cases, and the revenue per acre to grower 110 via the user device as described below, [0281]-[0282], fig. 33, 34, revenue advisor module 426 in communication with agricultural intelligence computer system 150 presents user interface 3300 to user for revenue management, wherein revenue 3415 displays the calculated revenue for the farm per acre based on the revenue estimates);
using digitally programmed instructions in the computer system, generating one or more scripts based on, at least in part, the crop revenue value for each of the outcome-based values;
transmitting, from the computer system …, the one or more scripts to control an operating parameter … in performing agricultural tasks in the particular agricultural field ([0007], computer-executable instructions calculates a yield projection for a field region based on field definition and input data and provides the yield projection to the user device, [0275]-[0276], fig. 31, agricultural intelligence computer system 150 calculates revenue estimates for each field based on expected, high, and low yield estimates from and provides the expected, high, low cases, and the revenue per acre to grower 110 via the user device, [0281]-[0282], fig. 33, 34, revenue advisor module 426 communicates with with agricultural intelligence computer 150 displays UI with 3405, 3410 expected, high, and low yield and 3415 revenue per acre based on revenue estimates in 3100, [0073], modules, referred to as recommendation advisors, including revenue advisor 426, 
While Ethington discloses all of the above, including generating a trial recommendation for the particular agricultural field, the trial recommendation comprising one or more management practices for the particular agricultural field; 
… generating a plurality of outcome-based values for the particular agricultural field (as above), Ethington does not expressly disclose the remaining elements of the following limitations, which however, are taught by further teachings in Xu.
Xu teaches generating a trial recommendation for the particular agricultural field, the trial recommendation comprising one or more management practices for the particular agricultural field ([0109], [0111], [0113], [0116] seed and field data is received by a computer system 130, including proposed seed identifiers, sowing row width, location, and proposed agricultural strategies, based on the seed and field data, a set of digital seeding models is compiled that describes a marginal relationship between plant yield (e.g., W, in units of bushels per 1000 seeds) and seeding rate (e.g., p, in units of 1000 seeds per acre) for a given seed at a specific field, the mixture model logic 174 generates an empirical mixture model as a composite distribution of the set of seeding models (i.e. each marginal seed rate for the specific field is the trial recommendation)); 
using the field data for the particular agricultural field, computing a plurality of yield probabilities for the particular agricultural field, each of the yield probabilities comprising a probability of the particular agricultural field producing a different yield value when implementing the trial recommendation ([0116], [0122]-[0123], the mixture model logic 174 uses the empirical mixture model, which comprises joint posterior distributions (i.e. yield probabilities), to evaluate user 102 field f in terms of its yield response to seeding rate (i.e. the posterior distributions of the yield response when implementing a seed rate are yield probabilities of producing a different yield when implementing a trial seed rate recommendation), and calculate an optimal seeding rate ; 
using the plurality of yield probabilities generating a plurality of outcome-based values for the particular agricultural field ([0123]-[0126], from the optimal seeding rate distribution, which includes the posterior distribution (i.e. using the yield probabilities), the optimal seeding rate recommendation logic 175 evaluates the optimal seeding rate distribution to determine the point value for an agronomical optimal seeding rate that provides the user 102 with maximum yield for his planted seed crop and profit for his planted seed crop based on seed cost and grain price).
Further, while Ethington discloses all of the above, including generating and causing displaying a graphical user interface in a computer display device, the graphical user interface visually displaying each of the plurality of outcome-based values for the particular agricultural field, the graphical user interface also visually displaying a final bushel per acre … that is programmed to generate different values … of the final bushel per acre …; 
receiving user input selecting a particular value via the final bushel per acre ... and, in response, computing a crop revenue value for each of the outcome-based values and based on the particular value (as above), Ethington does not expressly disclose the remaining elements of the following limitations, which however, are taught by further teachings in Xu
Xu teaches generating and causing displaying a graphical user interface in a computer display device, … the graphical user interface also visually displaying a … slider widget that is programmed to generate different values in response to interactive sliding of the … slider widget; 
receiving user input selecting a particular value via the … slider widget ([0063], the nitrogen graph may include one or more user input features, such as dials or slider bars, to dynamically change the nitrogen planting and practices programs so that a user may optimize his nitrogen graph, wherein the nitrogen map may display projections of plant use of the specified nitrogen and whether a surplus or shortfall is predicted for different times in the past and the future (such as daily, weekly, monthly or yearly), and the nitrogen map may include one or more user input features, such as dials or slider bars, to dynamically change the nitrogen planting and practices programs so that a user may optimize his nitrogen map, such as to obtain a preferred amount of surplus to shortfall).
Moerover, while Ethington discloses all of the above, including using digitally programmed instructions in the computer system, generating one or more scripts based on, at least in part, the crop revenue value for each of the outcome-based values;
transmitting, from the computer system …, the one or more scripts to control an operating parameter … in performing agricultural tasks in the particular agricultural field (as above), Ethington does not expressly disclose the remaining elements of the following limitations, which however, are taught by further teachings in Xu
Xu teaches using digitally programmed instructions in the computer system, generating one or more scripts based on, at least in part, … outcome-based values ([0062], script generation instructions 205 provide an interface for generating scripts, including variable rate (VR) fertility scripts, field implements, such as planting, irrigation, etc., to maximize yield or return on investment, wherein functions include output of scripts to drive machinery, [0063], the nitrogen graph may include one or more user input features, slider bars, to dynamically change the nitrogen planting and practices programs to optimize his nitrogen graph, and the user may then use his optimized nitrogen map and related nitrogen planting and practices programs to implement one or more scripts, including variable rate (VR) fertility scripts);
transmitting, from the computer system to one or more agricultural implements of an agricultural machine, the one or more scripts to control an operating parameter of the one or more agricultural implements of the agricultural machine in performing agricultural tasks in the particular agricultural field ([0062], a script may be downloaded in a format read by an application controller 114, sent directly to cab computer 115, or uploaded to a sever further use, wherein functions include output of scripts to drive machinery, [0037], application controller 114 is coupled to agricultural intelligence computer system 130 via the network(s) 109 and receives scripts to control an operating parameter of an agricultural vehicle, [0069], application controller 114 receives instructions from agricultural intelligence computer system 130 and controls an operating parameter of an agricultural vehicle, such as a tractor, planting equipment, a water valve).
Ethington and Xu are analogous fields of invention because both address the problem of utilizing data regarding an agricultural field to determine recommended field management practices. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Ethington the ability to generate and use the yield probabilities, generate and display a user interface displaying a slider widget, and receive user input via the slider widget as taught by Xu since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of generating and using yield probabilities, generating and displaying a user interface displaying a slider widget, and receiving user input via the slider widget. Further, it would have been obvious to one of ordinary skill in the art to have modified Ethington with the aforementioned teachings of Xu in order to produce the added benefit of providing insight tools using on-farm data to enable the grower to seek improved outcomes and recommendations for sowing seeds in an agricultural field with insight into return on investment and yield-limiting factors. Abstract, [0031], [0066].
Regarding claim 7, the combined teachings of Ethington and Xu teaches the system of claim 1 (as above). Further, while Ethington discloses all of the above and generating the trial recommendation for the one or more fields (as above), Ethington does not expressly disclose the remaining elements of the following limitations, which however, are taught by further teachings in Xu
 wherein generating the trial recommendation for the one or more fields comprises computing a short length variability for the agricultural field and identifying locations for implementing the trial based, at least in part, on the short length variability for the agricultural field ([0116], [0122]-[0123], the mixture model logic 174 uses the empirical mixture model, which comprises joint posterior distributions, to evaluate user 102 field f in terms of its yield response to seeding rate (i.e. short length variability), and calculate an optimal seeding rate distribution for the target seed and row width of the field by randomly sampling, using Monte Carlo and the probability distribution to generate sample values (i.e. identifying locations for implementing the trial seed rates based on short length variability)).
Ethington and Xu are analogous fields of invention because both address the problem of utilizing data regarding an agricultural field to determine recommended field management practices. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Ethington the ability to generate the trial recommendation for the one or more fields comprises computing a short length variability for the agricultural field and identifying locations for implementing the trial based, at least in part, on the short length variability for the agricultural field as taught by Xu since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of generating the trial recommendation for the one or more fields comprises computing a short length variability for the agricultural field and identifying locations for implementing the trial based, at least in part, on the short length variability for the agricultural field. Further, it would have been obvious to one of ordinary skill in the art to have modified Ethington with the aforementioned teachings of Xu in order to produce the added benefit of providing insight tools using on-farm data to enable the grower to seek improved outcomes and recommendations for sowing seeds in an agricultural field with insight into return on investment and yield-limiting factors. Abstract, [0031], [0066].
Regarding claim 8, the combined teachings of Ethington and Xu teaches the system of claim 1 (as above). Further, while Ethington discloses all of the above and wherein the instructions, when executed by the one or more processors, further cause performance of: using previous yield data for a plurality of agricultural fields, training a digital model of crop yield to predict ([0120]-[0123]), Ethington does not expressly disclose the remaining elements of the following limitations, which however, are taught by further teachings in Xu
Xu teaches wherein the instructions, when executed by the one or more processors, further cause performance of: using previous yield data for a plurality of agricultural fields, training a digital model of crop yield to predict parameters for a probability distribution of yield; using previous yield data for the particular agricultural field, computing parameters for the probability distribution of yield for the agricultural field from the trained digital model of crop yield; computing the plurality of yield probabilities from the probability distribution of yield for the agricultural field ([0116], [0122]-[0123], the mixture model logic 174 uses the empirical mixture model, which comprises joint posterior distributions (i.e. yield probabilities), to evaluate user 102 field f in terms of its yield response to seeding rate (i.e. the posterior distributions of the yield response when implementing a seed rate are yield probabilities of producing a different yield when implementing a trial seed rate recommendation), and calculate an optimal seeding rate distribution for the target seed and row width by randomly sampling, using Monte Carlo and the probability distribution to generate sample values (i.e. yield probabilities of producing a different yield when implementing a trial seed rate recommendation), and to select data points, as in SEEDING MODEL LOGIC, [0135], wherein the seeding model logic 176 queries the seeding model and field data, creates a linear regression of test fields, where the relationship between the corn yield, Y, and the seeding rate, ρ, may be expressed as a log-normal distribution, and the seeding model logic 176 creates posterior distributions for parameters β.sub.0, β.sub.1, and σ, wherein the posterior distribution is a normalized distribution of probability and observed outcomes (i.e. yield probabilities of producing a different yield when implementing a trial seed rate recommendation) to create the distribution).
Ethington and Xu are analogous fields of invention because both address the problem of utilizing data regarding an agricultural field to determine recommended field management practices. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Ethington the ability to use previous yield data for 
Regarding claim 9, the combined teachings of Ethington and Xu teaches the system of claim 1 (as above). Further, Ethington discloses wherein the instructions, when executed by the one or more processors, further cause performance of: receiving past yield response data for the particular agricultural field; determining a likely yield environment for the particular agricultural field; computing a variance range for the likely yield environment ([0273]-[0275], the revenue advisor, selects field 122 from plurality of fields 120 and retrieves 3102 stored field definition data including crop identifiers for field 122 and stored environmental data which include specific weather data and soil conditions associated with field 122, uses the retrieved environmental data to calculate 3108 potential future weather outcomes for field 122, and calculates 3110 the crop growth stage based on the crop identifiers and the likelihood of future weather outcomes); identifying each possible yield environment within the variance range; based on each possible yield environment, determining one or more valid interface element positions for an interface element on the graphical user interface; augmenting the graphical user interface to limit selection of positions on the interface element to one of the one or more valid interface positions; causing display of the interface element on the graphical user interface with an option to select one of the one or more valid interface positions ([0273]-[0275], the revenue advisor calculates 3112 expected yield, based on the specific weather data, the soil conditions, the growth stage, and the likelihood of future weather outcomes, wherein expected yield, includes expected yield, a high yield and a low yield to provide to grower 110. In the example embodiment, the expected, high, and low yield estimates are provided to the grower 110 (shown in FIG. 1) via a user device (e.g., 114 shown in FIG. 1), agricultural intelligence computer system 150 compares the calculated expected yield with the expected yield entered by grower 110 (i.e. receiving user input), then agricultural intelligence computer system 150 adjusts the calculated expected yield based on the grower-provided expected yield, wherein the comparison and readjustment is a system calculation check to incorporate other issues that may affect yield such as the grower's level of technology, and the agricultural intelligence computer system 150 adjusts the calculated expected yield by changing the calculated yield by a percentage or by moving the range to include the grower-provided expected yield).
Regarding claims 11 & 17-19, these claims are substantially similar to claims 1 & 7-9, respectively, and are, therefore, rejected on the same basis as claims 1 & 7-9. While claims 11 & 17-19 are directed toward a computer-implemented method, Ethington discloses a method as claimed. Abstract, [0162]-[0168], fig. 3, 4.
Claims 2-6, 10, 12-16, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ethington, et al. (US 20160078569 A1), hereinafter Ethington, in view of Xu, et al. (US 20170105335 A1), hereinafter Xu, in further view of Rose, et al. (US 20200265527 A1), hereinafter Rose.
Regarding claim 2, the combined teachings of Ethington and Xu teaches the system of claim 1 (as above). Further, while Ethington discloses all of the above and the plurality of outcome-based values … comprising an implementation cost ([0276]-[0277]), Ethington does not appear to expressly disclose the remaining elements of the following limitation, which however, are taught by further teachings in Rose.
the plurality of outcome-based values comprising a performance guarantee value, the performance guarantee value comprising an implementation cost, a guaranteed yield value, and a reimbursement value indicating a reimbursement amount if the particular agricultural field does not produce a yield of the guaranteed yield value ([0003], a computer processor improved by the Agronomic Prescription Product generates agronomic prescription recommendations to increasing crop and plant type yield a certain amount relative to historical yield, along with a guaranteed percent increase related to the actual yield (Crop Performance Guarantee) (i.e. guaranteed yield value), wherein when the Agronomic Prescription Product recommendations are followed by the customer, if the yield does not reach the predetermined percentage level, then the value of guaranteed replacement cost is calculated by the Improved Processor and paid (i.e. reimbursement value), [0015]-[0016], wherein the replacement cost/yield loss payable is the cost of the prescribed inputs (i.e. implementation cost) and value of the yield increase (i.e. reimbursement value), [0020]-[0031], subject to the customer's compliance with the terms and conditions of the Agronomic Prescription Product agreement, if a pre-determined Crop Performance Benchmark is not obtained, the Agronomic Prescription Product will pay the Crop Performance Guarantee Payment, “Replacement Cost” includes the per acre cost of the Agronomic Prescription Product and prescribed crop inputs per acre each crop type (i.e. implementation cost), “Crop Performance Benchmark” warrant that the Agronomic Prescription Product will provide the Customer with a bushel yield increase calculated, “Crop Performance Coverage” 80% or another specified percentage of the Customer's Historical Average in bushels per acre and crop type, [0032]-[0033], wherein (1) Crop Performance Benchmark=(Customer Historical Average*Crop Performance Coverage), 2) Crop Performance Trigger=(Final Harvest Yield<Crop Performance Benchmark), 3) Crop Performance Payment=Replacement Cost).
Ethington and Rose are analogous fields of invention because both address the problem of utilizing data regarding an agricultural field to determine yield and recommended field management practices. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Ethington the ability for the outcome-based values to comprise a performance guarantee value, the performance guarantee value 
	Regarding claim 3, the combined teachings of Ethington and Xu teaches the system of claim 1 (as above). Further, while Ethington discloses all of the above and the plurality of outcome-based values … comprising an implementation cost ([0276]-[0277]), Ethington does not appear to expressly disclose the remaining elements of the following limitation, which however, are taught by further teachings in Rose.
	Rose teaches the plurality of outcome-based values comprising a performance matching value, the performance matching value comprising an implementation cost, a guaranteed yield value, a reimbursement value indicating a reimbursement amount when the particular agricultural field does not produce a yield of the guaranteed value, and an overperformance percentage comprising a percentage of any yield produced by the particular agricultural field ([0003], a computer processor improved by the Agronomic Prescription Product generates agronomic prescription recommendations to increasing crop and plant type yield a certain amount relative to historical yield, along with a guaranteed percent increase (i.e. overperformance percentage) related to the actual yield (Crop Performance Guarantee) (i.e. guaranteed yield value), wherein when the Agronomic Prescription Product recommendations are followed by the customer, if the yield does not reach the predetermined percentage level (i.e. overperformance percentage), then the value of guaranteed replacement cost is calculated by the Improved Processor and paid (i.e. reimbursement value), [0015]-[0016], wherein the replacement cost/yield loss payable is the cost of the prescribed inputs (i.e. implementation cost) and value of the yield increase (i.e. reimbursement value), [0020]-
Ethington and Rose are analogous fields of invention because both address the problem of utilizing data regarding an agricultural field to determine yield and recommended field management practices. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Ethington the ability for the outcome-based values to comprise a performance matching value comprising an implementation cost, a guaranteed yield value, a reimbursement value, and an overperformance percentage as taught by Rose since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of the outcome-based values to comprising a performance matching value comprising an implementation cost, a guaranteed yield value, a reimbursement value, and an overperformance percentage. Further, it would have been obvious to one of ordinary skill in the art to have modified Ethington with the aforementioned teachings of Rose in order to produce the added benefit of reducing risk related to growing crops and improve yield over historical yield. [0001].
	Regarding claim 4, the combined teachings of Ethington and Xu teaches the system of claim 1 (as above). Further, while Ethington discloses all of the above and wherein the instructions, when executed by the one or more processors, further cause performance of: receiving a selection of a particular outcome-based value of the plurality of outcome-based values ([0276]-[0277]); receiving application data for the particular agricultural field ([0274]-[0275); … receiving yield values for the particular agricultural field; based, at least in part, on the particular outcome-based value and the yield values, computing a benefit value for the particular trial ([0275]), Ethington does not appear to expressly disclose the remaining elements of the following limitation, which however, are taught by further teachings in Rose.
	Rose teaches wherein the instructions, when executed by the one or more processors, further cause performance of: receiving a selection of a particular outcome-based value of the plurality of outcome-based values ([0016]-[0017], any yield loss payable under the Agronomic Prescription Product will be paid for as a percentage of the full crop input replacement cost determined by the crop and plant type and the agronomic prescription cost model established in the Agronomic Prescription Product agreement, the Customer selects the crop and plant type and field for which he wishes to obtain the agronomic prescription, and this data is used by the Improved Processor to benchmark the Agronomic Prescription Product performance, [0020]-[0031], the Agronomic Prescription Product agreement, if a pre-determined Crop Performance Benchmark is not obtained, the Agronomic Prescription Product will pay the Crop Performance Guarantee Payment, “Replacement Cost” includes the per acre cost of the Agronomic Prescription Product and prescribed crop inputs per acre each crop type (i.e. implementation cost), “Crop Performance Benchmark” warrant that the Agronomic Prescription Product will provide the Customer with a bushel yield increase calculated, “Crop Performance Coverage” 80% or another specified percentage of the Customer's Historical Average in bushels per acre and crop type, [0032]-[0033], wherein (1) Crop Performance Benchmark=(Customer Historical Average*Crop Performance Coverage), 2) Crop Performance Trigger=(Final Harvest Yield<Crop Performance Benchmark), 3) Crop Performance Payment=Replacement Cost));
	receiving application data for the particular agricultural field;
	based, at least in part, on the application data, determining that the particular agricultural field is in compliance with the particular trial ([0009], the Improved Processor comprising the ;
	receiving yield values for the particular agricultural field;
	based, at least in part, on the particular outcome-based value and the yield values, computing a benefit value for the particular trial [0020]-[0031], subject to the customer's compliance with the terms and conditions of the Agronomic Prescription Product agreement, if a pre-determined Crop Performance Benchmark is not obtained, the Agronomic Prescription Product will pay the Crop Performance Guarantee Payment, “Replacement Cost” includes the per acre cost of the Agronomic Prescription Product and prescribed crop inputs per acre each crop type (i.e. implementation cost), “Crop Performance Benchmark” warrant that the Agronomic Prescription Product will provide the Customer with a bushel yield increase calculated, “Crop Performance Coverage” 80% or another specified percentage of the Customer's Historical Average in bushels per acre and crop type (i.e. overperformance percentage), [0032]-[0033], wherein (1) Crop Performance Benchmark=(Customer Historical Average*Crop Performance Coverage), 2) Crop Performance Trigger=(Final Harvest Yield<Crop Performance Benchmark), 3) Crop Performance Payment=Replacement Cost).
Ethington and Rose are analogous fields of invention because both address the problem of utilizing data regarding an agricultural field to determine yield and recommended field management practices. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Ethington the ability to determine that the particular agricultural field is in compliance with the particular trial as taught by Rose since the claimed invention is merely a combination of old elements, and in the combination each element 
	Regarding claim 5, the combined teachings of Ethington, Xu, and Rose teaches the system of claim 4 (as above). Further, while Ethington discloses all of the above and wherein the instructions, when executed by the one or more processors, further cause performance of: generating, based on the application data for the particular agricultural field, a plurality of data layers for the agricultural field ([0005], [0029], [0031]), Ethington does not appear to expressly disclose the remaining elements of the following limitation, which however, are taught by further teachings in Rose.
	Rose teaches wherein the instructions, when executed by the one or more processors, further cause performance of: generating, based on the application data for the particular agricultural field, a plurality of data layers for the agricultural field comprising a buffer layer, a treatment layer, a quality control layer and a planting data layer;
	determining that the particular agricultural field is in compliance with the trial by evaluating the application data with respect to the plurality of data layers for the agricultural field ([0009], the Improved Processor comprising the Agronomic Prescription Product generates a schedule of agronomic prescription recommendations, e.g., the schedule indicates when and which plant health analysis samples should be gathered, accepts results of plant health analysis sampling, analyzes measurements pertaining to any one or more of the plants' and its surrounding soil's macronutrients, including nitrogen, phosphorus, and potassium, other chemicals applied including pest control products, fertilizers, and fungicides, weather data, and generates field maps showing the plant conditions and plant type, and overlays recommended, planned, or completed application or herbicides, fertilizers, pesticides, nutrients, seed type on the field map, indicating compliance or 
Ethington and Rose are analogous fields of invention because both address the problem of utilizing data regarding an agricultural field to determine yield and recommended field management practices. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Ethington the ability for a plurality of data layers for the agricultural field to comprise a buffer layer, a treatment layer, a quality control layer and a planting data layer and determine that the particular agricultural field is in compliance with the trial by evaluating the application data with respect to the plurality of data layers for the agricultural field as taught by Rose since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of a plurality of data layers for the agricultural field comprising a buffer layer, a treatment layer, a quality control layer and a planting data layer and determining that the particular agricultural field is in compliance with the trial by evaluating the application data with respect to the plurality of data layers for the agricultural field, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Ethington with the aforementioned teachings of Rose in order to produce the added benefit of reducing risk related to growing crops and improve yield over historical yield. [0001].
	Regarding claim 6, the combined teachings of Ethington, Xu, and Rose teaches the system of claim 5 (as above). Further, while Ethington discloses all of the above, Ethington does not appear to expressly disclose the remaining elements of the following limitation, which however, are taught by further teachings in Rose.
	Rose teaches wherein the quality control layer identifies one or more of edge passes, end passes, point rows, or operational abnormalities ([0009], the Improved Processor comprising the Agronomic Prescription Product generates field maps showing the plant conditions and plant type, and overlays recommended, planned, or completed application or herbicides, fertilizers, pesticides, 
Ethington and Rose are analogous fields of invention because both address the problem of utilizing data regarding an agricultural field to determine yield and recommended field management practices. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Ethington the ability for the quality control layer to identifies one or more of edge passes, end passes, point rows, or operational abnormalities as taught by Rose since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of the quality control layer identifying one or more of edge passes, end passes, point rows, or operational abnormalities, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Ethington with the aforementioned teachings of Rose in order to produce the added benefit of reducing risk related to growing crops and improve yield over historical yield. [0001].
	Regarding claim 10, the combined teachings of Ethington and Xu teaches the system of claim 1 (as above). Further, while Ethington discloses all of the above, and generally discusses that the management practices may be different management practices ([0034], [0134], [260]-[0262]), Ethington does not appear to expressly disclose the remaining elements of the following limitation, which however, are taught by further teachings in Rose.
	Rose teaches wherein the one or more management practices for the particular agricultural field differ from one or more previous management practices for the particular agricultural field ([0010], the Agronomic Prescription Product employed by the Improved Computer Processor also may prescribe mid-season adjustments relative to changes detected in measurements of conditions and results received by the Processor improved by the Agronomic Prescription Product and its analysis of such changes, these mid-season adjustments may be in the form of new recommended or required actions resulting from the Processor's analysis of such changes).

Regarding claims 12-16 & 20, these claims are substantially similar to claims 2-6 & 10, respectively, and are, therefore, rejected on the same basis as claims 2-6 & 10. While claims 12-16 & 20 are directed toward a computer-implemented method, Ethington discloses a method as claimed. Abstract, [0162]-[0168], fig. 3, 4.


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Perry, et al. (US20190050948A1) disclosing systems and methods generating multivatable a crop prediction model that can be a multivariable regression model trained on one or more of historic planting dates, planting rates, harvest dates, weather conditions, and solar radiation, wherein multivariable regression model can predict whether a crop replant will result in an optimized crop production, and can identify a type of crop (either the same crop or a different crop) to replant that will result in the optimized crop production, and iterates through multiple sets of updated farming operations 720 and identifies the set of farming operations associated with an optimized predicted crop production, wherein in an example in FIG. 7, a set of updated farming operations 720 identifies previous farming operations that have been performed in addition to a set of future farming operations to perform, the first set of updated farming operations 720A is the set of farming operations 620C selected at the time of planting the crop within the planted field 705A, the second set of updated farming operations 720B includes different future operations to perform, such as an insecticide application on Aug. 15, 2018, a nitrogen application on Sep. 15, 2018, and a harvest date of Oct. 1, 2018, and a third set of updated farming operations 720C includes a pesticide application on Sep. 15, 2018, an insecticide application on Sep. 15, 2018, and a harvest date of Sep. 28, 2018, wherein the sets of updated farming operations 720B and 720C represent a set of future operations to perform than the originally selected and performed set of farming operations 720A. [0144], [0171].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A GUILIANO whose telephone number is (571)272-9859. The examiner can normally be reached Mon-Fri 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES GUILIANO
Primary Examiner
Art Unit 3623



/CHARLES GUILIANO/Primary Examiner, Art Unit 3623